                                                                                          JS-6
 1   Aksana M. Coone, Esq. (SBN 190125)
      LAW OFFICES OF AKSANA M. COONE
 2    1801 Century Park East, Suite 2400
      Los Angeles, CA 90067
 3    Telephone: (310) 556-9650
      Facsimile: (310) 954-9008
 4    Email: aksana@coonelaw.com
 5   Attorneys for Plaintiff,
     BEVERLEY GERSHKOVITCH
 6
     Lisa M. Conner (SBN 167903)
 7   lisac@fdw-law.com
     Alisa Manasantivongs (SBN 260227)
 8   alisam@fdw-law.com
     FLYNN, DELICH & WISE LLP
 9   One World Trade Center, Suite 1800
     Long Beach, California 90831-1800
10   Tel: (562) 435-2626
     Fax: (562) 437-7555
11
     Attorneys for Defendant,
12   PRINCESS CRUISE LINES, LTD.
13

14                     UNITED STATES DISTRICT COURT
15                    CENTRAL DISTRICT OF CALIFORNIA
16

17   BEVERLEY GERSHKOVITCH                          Case No.: CV 19-1543-GW-SKx
18              Plaintiff,
                                                    ORDER GRANTING DISMISSAL
19                                                  WITH PREJUDICE
     Vs.
20
     PRINCESS CRUISE LINES, LTD.,
21
                Defendant.
22
                                                    Judge: Hon. George H. Wu
23                                                  Magistrate: Hon. Steve Kim
24

25

26

27

28
                                                     1
                      [Proposed] Order re Joint Stipulation re Dismissal with Prejudice   Case No.: 2:19-cv-
                                                                                          1543-GW(SKx)
 1                                                ORDER
 2           Based on the parties’ Stipulation of Dismissal, it is hereby ORDERED
 3   that:
 4           1.    All claims in the above-entitled action are dismissed in their entirety
 5   with prejudice; and
 6           2.    Each party is to bear its/her own fees and costs;
 7

 8           IT IS SO ORDERED.
 9

10   Dated: January 24, 2020                _________________________________
11
                                            HONORABLE HON. GEORGE H. WU
                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                           [Proposed] Order re Joint Stipulation re Dismissal with Prejudice   Case No.: 2:19-cv-
                                                                                               1543-GW(SKx)
